Citation Nr: 0829770	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  05-39 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for renal carcinoma, 
status post nephrectomy, to include as due to exposure to 
herbicides.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach 
condition.

3.  Entitlement to an increased rating for pterygium of the 
left eye, currently evaluated noncompensably.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico, that 
denied the benefit sought on appeal.  

The Board notes that in 1996 the veteran perfected an appeal 
for entitlement to service connection for a psychiatric 
condition, including post-traumatic stress disorder (PTSD).  
In June 2003 service connection was granted for PTSD, and as 
such, this issue is no longer on appeal.  However, the Board 
does note that the effective date for this disability should 
be reviewed, as the RO assigned an effective date of 1999 but 
the veteran had successfully perfected an appeal of the issue 
in 1996.  This is referred to the RO for review.

The issues of whether new and material evidence has been 
submitted for the stomach condition, and the claim for the 
increased rating for pterygium of the left eye are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's renal carcinoma, status post nephrectomy was 
not incurred in service, is not shown to be causally or 
etiologically related to service, and is not shown to have 
been caused by in-service herbicide exposure.
CONCLUSION OF LAW

The criteria for service connection for renal carcinoma, 
status post nephrectomy have not been met.  38 U.S.C.A. §§ 
1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for renal carcinoma, 
status post nephrectomy.  He contends that his exposure to 
Agent Orange in Vietnam caused this condition.  

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

In addition, the law provides that the veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  If the veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied; chloracne or other acneform disease consistent 
with chloracne, Type II diabetes (also known as Type II 
diabetes colitis or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutaneous tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchitis, 
laryngitis or trachea) and soft tissue sarcomas, other than 
osteosarcoma, chondrosarcoma Kaposi's sarcoma, or 
mesothelioma. 38 C.F.R. § 3.309(e). However, as indicated 
above, notwithstanding the foregoing, regulations provide 
that service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  Combee v. Brown, 34 F. 
3d. 1039 (Fed. Cir. 1994).  

Here, the veteran's military records reflect service in the 
Republic of Vietnam between January 9, 1962, and May 7, 1975. 
Therefore, it is presumed that the veteran was exposed to an 
herbicide agent.  See 38 C.F.R. § 3.307(a)(6)(iii). Moreover, 
there is no affirmative evidence to establish otherwise.  
However, while the disabilities under 38 C.F.R. § 3.309(e) 
include various forms of cancer, renal carcinoma is not 
listed.  The Board notes there is no positive association 
between exposure to herbicides and any condition for which 
the Secretary of Veteran's Affairs (Secretary) has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994).  Thus, the presumption afforded under 3.309(e) cannot 
provide the basis for a grant of service connection. 

As for direct service connection, there is evidence of a 
current diagnosis, documented, for example, in a private 
medical record of April 2004.  However, the Board cannot find 
that the veteran's renal carcinoma was incurred in or 
aggravated by active service, and there are no nexus opinions 
in the claims file.  The veteran's entrance or separation 
examinations do not indicate any abnormalities in this 
regard, and his treatment records from service are devoid of 
any renal problems.  In addition, there are no nexus 
opinions, positive or negative, in the claims file.  For 
these reasons, the veteran's claim must be denied.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board finds that the evidence, 
which reveals that the veteran did not have this disability 
during service and does not reflect competent evidence 
showing a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  As service and post-service medical 
records provide no basis to grant this claim, and in fact 
provide evidence against this claim, the Board finds no basis 
for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Simply stated, 
the standards of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely, what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised on an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that  a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 61 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also, 38 U.S.C.A. § 
5103(a)(2) (West 2002).

In reaching this decision the Board considered the veteran's 
contention that his renal carcinoma is related to service.  
However, the veteran, as a lay person untrained in the field 
of medicine, is not competent to offer an opinion in this 
regard. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
For all of the above reasons, service connection must be 
denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in 
July 2004 provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  The letter specifically informed the veteran that he 
should submit any additional evidence that he had in his 
possession.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  While the notice provided does not 
include any information concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denial of 
service connection, the veteran is not prejudiced by the 
failure to provide him that further information.  For all of 
these reasons, the Board concludes that the appeal may be 
adjudicated without a remand for further notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He was afforded the opportunity for a 
hearing.  The Board does not have notice of any additional 
relevant evidence which is available but has not been 
obtained.  As previously discussed, a VA medical opinion has 
been deemed unnecessary in this case.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
ORDER

Service connection for renal carcinoma, status post 
nephrectomy, is denied.


REMAND

In a February 1994 rating decision, the RO denied the 
veteran's request for an increased rating for pterygium of 
the left eye.  In a December 1994 letter the veteran again 
requested an increased rating for his pterygium of the left 
eye.  The Board construes this as a notice of disagreement 
with the February 1994 decision to deny the increased rating.  
The veteran was never provided with a statement of the case 
(SOC) concerning this issue. Where an SOC has not been 
provided following the timely filing of a notice of 
disagreement, a remand, not a referral to the RO, is required 
by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Similarly, in a December 1997 rating decision the RO denied 
the veteran's request to reopen his claim for service 
connection for a stomach condition.  In September 1998 the 
veteran again requested that this and another condition be 
service-connected, and provided argument in this regard.  
While the RO construed this as a notice of disagreement as to 
the other issue and issued a statement of the case in that 
regard, a statement of the case was not issued as to the 
stomach condition.   

Accordingly, the case is REMANDED for the following action:

1. The RO should issue an SOC with 
respect to the issues of whether new and 
material evidence has been submitted to 
reopen the claim for service connection 
for a stomach condition, and an increased 
rating for pterygium of the left eye. The 
veteran should be advised of the time 
period in which a substantive appeal must 
be filed in order to obtain appellate 
review of those issues. The claims file 
should be returned to the Board for 
further appellate consideration only if 
the veteran files a timely substantive 
appeal.
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


